Citation Nr: 0635779	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating for a left femur, status post 
fracture, post open reduction internal fixation, in excess of 
30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1986 through 
March 1990.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

The veteran's left femur, status post fracture, post open 
reduction, internal fixation more nearly approximate malunion 
of the femur with marked hip disability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a left femur 
impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.7a, 
Diagnostic Code 5250, 5252, 5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with the notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal 
until April 2006.  Despite the untimely notice provided to 
the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in September 2002, (prior to the February 2003 adverse 
determination), as well as a letter sent in November 2004 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.  Additionally, the veteran was sent another 
notice litter in November 2004 which was similar to the 
September 2002 letter.

The Board further notes that the veteran's service medical 
records, VA outpatient reports, as well as VA outpatient and 
physical therapy records have been obtained.  The veteran was 
also provided with a VA orthopedic examination.  
Additionally, the veteran was afforded a hearing in front of 
the undersigned Veterans Law Judge.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History 

In a July 1990 rating decision, the RO granted service 
connection for a left femur impairment, and assigned a rating 
of 10 percent, effective March 12, 1990.  The veteran 
submitted a claim for an increased rating in June 2002.  By a 
rating decision dated February 2003, the RO granted an 
increase rating of 30 percent for the veteran's left femur 
impairment, effective June 7, 2002.  The veteran appealed the 
grant of this increased rating.

The veteran was afforded a VA examination in December 2002.  
The examination revealed that the veteran was able to walk in 
a smooth, straight gait, as well as was able to walk on both 
his heels and toes.  The veteran was tender to palpation in 
his left hip region and over his greater trochanter.  His hip 
range of motion is smooth and nonirritable, but was somewhat 
limited compared to his contralateral side.  The veteran had 
flexion to 90 degrees, internal rotation to 0 degrees, 
external rotation to 40 degrees, and abduction to 30 degrees.  
He had excellent leg control with 5/5 strength in his hip 
flexors, abductors, quadriceps, tibialis anterior, 
gastrocsoleus compes, EHL, peroneals, and posterior tibial.  
The veteran also had full knee range of motion without 
discomfort and straight leg raise and tension signs were 
negative in both lower extremities.  Neurologic and light-
touch sensation testing of the lower extremities were 
demonstrated a symmetric.  Deep tendon reflexes are markedly 
abnormal, with 4+ at the patella, and 3+ at the Achilles.  
Babinski testing also demonstrated upgoing toes on the left 
side.  The examiner also reviewed x-rays of the left femur 
which revealed a well-healed fracture in the mid diaphysis of 
his femur with an intramedullary rod present.  There was no 
deformity of the femur.  The x-rays also showed a fractured 
nail just below the interlocking screw, with the nail being 
prominent at the piriformis faxcia slightly above the tip of 
the greater trochanter.  The examiner opined that while the 
hardware had failed, it did not appear symptomatic.  However, 
the nail did appear to cause some discomfort.

The veteran also submitted VA outpatient reports in 
conjunction with his claim.  These reports contain complaints 
of, and treatment for, pain associated with the veteran's rod 
placement in the left femur, as well as complaints that the 
veteran's left leg is now longer than his right leg.  A May 
2005 podiatry report noted that the veteran had a rod in his 
left leg due to fracture in the femur and that his left leg 
was a half inch to one inch longer than the right.  The 
podiatrist fitted the veteran for shoe inserts to correct the 
difference in leg length.  A January 2004 progress note 
indicated complaints of chronic low back pain, that was 
likely secondary to mechanical causes from a previous left-
sided injury, currently with prirformus contracture by 
physical examination.  

The veteran also received physical therapy for his 
disability.  A February 2004 physical therapy note indicated 
an intramedullary rod in place with a screw that traverses 
the intertrochanteric area, including rod maintaining some 
stability.  However, the therapist noted a fracture in the 
rod just below the level of the lesser trochanter.  The 
therapist also noted an old healed fracture in the proximal 
femoral shaft, with no acute fracture or dislocation present.  
Examination revealed that the veteran stood with a level 
pelvis, and had mildly lordotic posture.  He had full lumbar 
flexion with no deviation to the right or left and side 
gliding to either direction was approximately 80 percent on 
each side, with no significant restrictions.  The veteran 
also had lumbar extension with major loss of motion in 
standing, midline pain at end range, and was unable to 
control pelvic tilt with short arc abdomen 90/90 LE lift.  He 
was also barely able to perform left side-lying knee to knee 
testing.  In supine to long sit test, the lower left 
extremity remained longer in both planes by 1/2 inch, and the 
left knee was higher in the 90/90 position at rest.  The 
therapist noted impaired joint integrity and mobility 
associated with compensation patterns in pelvis low back 
affecting the trunk, hips, scapula position.  The therapist 
also stated that the left thigh appears long in several 
positions, but it is not as evident in upright position, 
probably due to muscular compensation.  

The veteran was also afforded a July 2006 Board hearing in 
conjunction with his claims.  During his hearing, he asserted 
that his leg and lower back often caused him pain, which 
prevents him from running, playing sports, or standing for 
long periods of time.  He also reported doing stretching 
exercises provided by his physical therapist to relieve the 
pain.  He also stated that he wore inserts in his shoes to 
correct the problem with the difference in lengths in his 
legs.  He related that he did not use a walking device.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. §4.71a, Diagnostic Code 5255 (2002), an 80 
percent rating for impairment of the femur is warranted for a 
fracture of the shaft or anatomical neck with nonunion, and 
loose motion (spiral or oblique fracture).  A 60 percent 
rating is warranted for nonunion, without loose motion, and 
weight-bearing preserved with the aid of a brace.  A 60 
percent rating is also warranted for the fracture of the 
surgical neck, with a false joint.  A 30 percent rating is 
warranted of malunion with marked knee or hip disability.  

Under 38 C.F.R. § 4.71, Diagnostic Code 5252, a 40 rating is 
assigned when flexion of the hip is limited to 10 degrees.  
When the hip is in favorable ankylosis in flexion at an angle 
between 20 degrees and 40 degrees and slight adduction or 
abduction, a 60 percent rating is assignable.  38 C.F.R. 
§ 4.71, Diagnostic Code 5250.

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5255 for impairment of the femur.  The 
next higher rating of 60 percent under Diagnostic Code 5255 
is not warranted.  There is no evidence that the veteran 
sustained a fracture of the shaft or anatomical neck of the 
femur which resulted in nonunion without loose motion, 
weight-bearing preserved with aid of brace.  In fact, the 
veteran testified at his Board hearing that he did not use 
any weight-bearing devices.  Additionally, there is no 
evidence of any fracture of the surgical neck of, with false 
joint which would warrant a 60 percent rating.  

When considering Diagnostic Codes based on limitation of 
motion or ankylosis, a higher rating is not warranted.  In 
this regard, the evidence shows that he has flexion well 
beyond 10 degrees.  VA examination revealed that he had 90 
degrees of flexion.  Thus, a higher rating of 40 percent is 
not warranted under Diagnostic Code 5252.  While the evidence 
shows some limitation of motion of the hip, none of the 
evidence shows any ankylosis.  Consequently, a higher rating 
under Diagnostic Code 5250 is not warranted.

The Board is aware of the veteran's complaints of pain in the 
hip.  There is, however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the 


doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating for a left femur, status post 
fracture, post open reduction internal fixation, in excess of 
30 percent, is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


